Exhibit 10.iii.a.

THE MOSAIC COMPANY

NON-QUALIFIED STOCK OPTION AGREEMENT

This NON-QUALIFIED STOCK OPTION AGREEMENT (the “Agreement”) is made this       
day of                 ,         , by and between The Mosaic Company, a Delaware
corporation (the “Company”) and                              (the
“Participant”).

1. Grant of Option/Termination of Option. The Company hereby grants Participant
the option (the “Option”) to purchase all or any part of an aggregate of
             shares (the “Shares”) of common stock of the Company (the “Common
Stock”) at the exercise price of $             per share according to the terms
and conditions set forth in this Agreement and in The Mosaic Company 2004
Omnibus Stock and Incentive Plan (the “Plan”). The Option will not be treated as
an incentive stock option within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”). The Option is issued under the
Plan and is subject to its terms and conditions. A copy of the Plan will be
furnished upon request of Participant. The Option shall terminate at the close
of business ten (10) years from the date hereof.

2. Vesting; Rights/Transferability.

(a) Except as otherwise provided in this Agreement, the Option may be exercised
by Participant in accordance with the following schedule:

 

On or After Each of

the Following Dates

  

Number of Shares

with respect to which

the Option is Exercisable

            ,         

  

            ,         

  

            ,         

  

(b) During the lifetime of Participant, the Option shall be exercisable only by
Participant and shall not be assignable or transferable by Participant, other
than by will or the laws of descent and distribution. Notwithstanding the
foregoing, Participant may transfer the Option to any Family Member (as such
term is defined in the General Instructions to Form S-8 (or successor to such
General Instructions or such Form)), provided, however, that (i) Participant may
not receive any consideration for such transfer, (ii) the Family Member must
agree in writing not to make any subsequent transfers of the Option other than
by will or the laws of descent and distribution, and (iii) the Company receives
prior written notice of such transfer.

3. Exercise of Option after Termination of Employment, Retirement, Death or
Disability. The Option shall terminate and may no longer be exercised if
Participant ceases to be employed by the Company or its Affiliates, except that:

(a) If Participant’s employment shall be terminated for any reason, voluntary or
involuntary, other than (i) for “Cause” (as defined in Section 3(f)) as provided
in Section 3(b) below, (ii) Participant’s retirement as provided in Section 3(c)
below or (iii) Participant’s death or disability (within the meaning of
Section 22(e)(3) of the Code) as provided in Section 3(d) below, Participant may
at any time within a period of three (3) months after such termination exercise
the Option to the extent the Option was exercisable by Participant on the date
of the termination of Participant’s employment.

[For employees]



--------------------------------------------------------------------------------

(b) If Participant’s employment is terminated for Cause, the Option shall be
terminated as of the date of the act giving rise to such termination.

(c) If Participant’s employment is terminated because Participant has retired
from the Company at age 60 or older (or pursuant to early retirement with the
consent of the Committee) and Participant shall not have fully exercised the
Option, the Option shall continue to vest in accordance with the schedule set
forth in Section 2(a) hereof, and such Option may be exercised at any time
within sixty (60) months after Participant’s date of termination of employment
for retirement, except as otherwise provided in Section 3(d) and Section 3(e)
below.

(d) If Participant shall die while the Option is still exercisable according to
its terms or if Participant has become disabled (within the meaning of
Section 22(e)(3) of the Code) while in the employ of the Company and Participant
shall not have fully exercised the Option, the Option shall continue to vest in
accordance with the schedule set forth in Section 2(a) hereof, and such Option
may be exercised at any time within sixty (60) months after Participant’s death
or date of termination of employment for disability by Participant, personal
representatives or administrators or guardians of Participant, as applicable or
by any person or persons to whom the Option is transferred by will or the
applicable laws of descent and distribution, except as otherwise provided in
Section 3(e) below.

(e) Notwithstanding the above, in no case may the Option be exercised to any
extent by anyone after the termination date of the Option.

(f) “Cause” shall mean (i) the willful and continued failure by Participant
substantially to perform his or her duties and obligations (other than any such
failure resulting from his or her incapacity due to physical or mental illness),
(ii) Participant’s conviction or plea bargain of any felony or gross misdemeanor
involving moral turpitude, fraud or misappropriation of funds or (iii) the
willful engaging by Participant in misconduct which causes substantial injury to
the Company or its Affiliates, its other employees or the employees of its
Affiliates or its clients or the clients of its Affiliates, whether monetarily
or otherwise. For purposes of this paragraph, no action or failure to act on
Participant’s part shall be considered “willful” unless done or omitted to be
done, by Participant in bad faith and without reasonable belief that his or her
action or omission was in the best interests of the Company.

4. Method of Exercise of Option. Subject to the foregoing, the Option may be
exercised in whole or in part from time to time by serving written notice of
exercise on the Company at its principal office within the Option period. The
notice shall state the number of Shares as to which the Option is being
exercised and shall be accompanied by payment of the exercise price. Payment of
the exercise price shall be made (i) in cash (including bank check, personal
check or money order payable to the Company), (ii) with the approval of the
Company (which may be given in its sole discretion), by delivering to the
Company for cancellation shares of the Company’s Common Stock already owned by
Participant having a Fair Market Value equal to the full exercise price of the
Shares being acquired, or (iii) with the approval of the Company (which may be
given in its sole discretion), by delivering to the Company a combination
thereof.

5. Change in Control. Upon a Change in Control of the Company, any unvested
Shares under the Option granted to Participant pursuant to this Agreement shall
immediately vest without any further act or requirement of Participant. For
purposes of this Agreement, a “Change in Control” shall be defined in the
following paragraphs. Notwithstanding anything in the following paragraphs
herein stated, no Change in Control shall occur under subparagraph (a), (b) or
(c) of this definition of Change in Control as long as Cargill, Incorporated
(“Cargill”), whether directly or indirectly through one or more Cargill
Subsidiaries, beneficially owns (as defined in Rule 13d-3 promulgated under the
Securities Exchange Act of 1934, as amended, (the “Exchange Act”)), a majority
of the voting power of the outstanding shares of

 

2



--------------------------------------------------------------------------------

all classes and series of capital stock of the Company entitled to vote in the
general election of directors of the Company, voting together as a single class
(the “Voting Stock”), or more than 50% of the voting power of the then
outstanding shares of voting stock (or comparable voting equity interests) of
the surviving or acquiring corporation or other entity resulting from a Business
Combination described in subparagraph (c) or a direct or indirect parent entity
of the surviving or acquiring corporation or other entity. Except as provided in
the immediately preceding sentence, a Change in Control shall occur when:

(a) a majority of the directors of the Company shall be persons other than
persons (1) for whose election proxies shall have been solicited by the Board of
Directors of the Company, or (2) who are then serving as directors appointed by
the Board of Directors to fill vacancies on the Board of Directors caused by
death or resignation (but not by removal) or to fill newly-created
directorships,

(b) 50% or more of the voting power of the outstanding Voting Stock of the
Company is acquired or beneficially owned by any person, entity or group (within
the meaning of Section 13d(3) or 14(d)(2) of the Exchange Act) that is
unaffiliated with Cargill other than (i) an entity in connection with a Business
Combination in which clauses (x) and (y) of subparagraph (c) apply or (ii) a
licensed broker/dealer or licensed underwriter who purchases shares of Voting
Stock pursuant to an underwritten public offering solely for the purpose of
resale to the public,

(c) the consummation of a merger or consolidation of the Company with or into
another entity, a sale or other disposition (in one transaction or a series of
transactions) of all or substantially all of the Company’s assets or a similar
business combination (each, a “Business Combination”), in each case unless,
immediately following such Business Combination, (x) all or substantially all of
the beneficial owners of the Company’s Voting Stock immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of
the voting power of the then outstanding shares of voting stock (or comparable
voting equity interests) of the surviving or acquiring entity resulting from
such Business Combination (including such beneficial ownership of an entity
that, as a result of such transaction, owns the Company or all or substantially
all of the Company’s assets either directly or through one of more
subsidiaries), in substantially the same proportions (as compared to the other
beneficial owners of the Company’s Voting Stock immediately prior to such
Business Combination) as their beneficial ownership of the Company’s Voting
Stock immediately prior to such Business Combination, and (y) no person, entity
or group that is unaffiliated with Cargill beneficially owns, directly or
indirectly, 50% or more of the voting power of the outstanding voting stock (or
comparable equity interests) of the surviving or acquiring entity (other than a
direct or indirect parent entity of the surviving or acquiring entity, that,
after giving effect to the Business Combination, beneficially owns, directly or
indirectly, 100% of the outstanding voting stock (or comparable equity
interests) of the surviving or acquiring entity),

(d) Cargill and/or one or more of the Cargill Subsidiaries or other affiliates
of Cargill (together, the “Cargill Group”) acquires, in one or more transactions
(and whether by means of a merger, consolidation, tender offer, stock sale or
otherwise), beneficial ownership of outstanding shares of Voting Stock that it
does not currently beneficially own such that the Cargill Group’s aggregate
beneficial ownership of the Company’s outstanding Voting Stock (excluding
beneficial ownership of Voting Stock by any of the Company’s subsidiaries) is at
least 90% of the voting power of the Company’s outstanding Voting Stock, or

(e) approval by the shareholders of a definitive agreement or plan to liquidate
or dissolve the Company.

 

3



--------------------------------------------------------------------------------

For purposes of the definition of Change in Control, a Cargill Subsidiary shall
include any corporation, limited liability company or other entity, a majority
of the voting power of the then outstanding shares of voting stock (or
comparable voting equity interests) entitled to vote in the general election of
directors (or persons filling similar governing positions in non-corporate
entities) of which is beneficially owned by Cargill directly or indirectly
through one or more Cargill Subsidiaries, provided that for purposes of this
definition, neither the Company nor any subsidiary of the Company shall be
deemed to be a Cargill Subsidiary. For purposes of this definition of Change in
Control, an affiliate of Cargill is a person or entity directly, or indirectly
through one or more intermediaries, controlling, controlled by, or under common
control with, Cargill. For purposes of clarity and notwithstanding anything to
the contrary in this definition of Change in Control, nothing herein shall be
construed as constituting a Change in Control if Cargill and/or its affiliates
sells or distributes shares of Voting Stock of the Company beneficially owned by
such entities to Cargill’s stockholders, provided that no single person, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act) becomes a beneficial owner of 50% or more of the voting power of the
outstanding Voting Stock of the Company as a result of the sale or distribution.

6. Miscellaneous.

 

  (a) Income Tax Matters.

(i) In order to comply with all applicable federal or state income tax laws or
regulations, the Company may take such action as it deems appropriate to ensure
that all applicable federal or state payroll, withholding, income or other
taxes, which are the sole and absolute responsibility of Participant, are
withheld or collected from Participant.

(ii) In accordance with the terms of the Plan, and such rules as may be adopted
under the Plan, Participant may elect to satisfy Participant’s federal and state
income tax withholding obligations arising upon exercise of the Option by
(i) delivering cash, check (bank check, certified check or personal check) or
money order payable to the Company, (ii) having the Company withhold a portion
of the Shares otherwise to be delivered having a Fair Market Value equal to the
amount of such taxes, or (iii) delivering to the Company shares of Common Stock
already owned by Participant having a Fair Market Value equal to the amount of
such taxes. Any such shares already owned by Participant shall have been owned
by Participant for no less than six months prior to the date delivered to the
Company if such shares were acquired upon the exercise of an option or upon the
vesting of restricted stock units or other restricted stock. The Company will
not deliver any fractional Shares but will pay, in lieu thereof, the Fair Market
Value of such fractional Shares. Participant’s election must be made on or
before the date that the amount of tax to be withheld is determined.

(b) Plan Provisions Control. In the event that any provision of the Agreement
conflicts with or is inconsistent in any respect with the terms of the Plan, the
terms of the Plan shall control. Any term not otherwise defined in this
Agreement shall have the meaning ascribed to it in the Plan.

(c) Rationale for Grant. The Option granted pursuant to this Agreement is
intended to offer Participant an incentive to put forth maximum efforts in
future services for the success of the Company’s business. The Option is not
intended to compensate Participant for past services.

(d) No Rights of Stockholders. Neither Participant, Participant’s legal
representative nor a permissible assignee of this Option shall have any of the
rights and privileges of a stockholder of the Company with respect to the
Shares, unless and until such Shares have been issued in the name of
Participant, Participant’s legal representative or permissible assignee, as
applicable.

 

4



--------------------------------------------------------------------------------

(e) No Right to Employment. The grant of the Option shall not be construed as
giving Participant the right to be retained in the employ of the Company or an
Affiliate, nor will it affect in any way the right of the Company or an
Affiliate to terminate such employment at any time, with or without cause. In
addition, the Company or an Affiliate may at any time dismiss Participant from
employment free from any liability or any claim under the Plan or the Agreement.
Nothing in the Agreement shall confer on any person any legal or equitable right
against the Company or any Affiliate, directly or indirectly, or give rise to
any cause of action at law or in equity against the Company or an Affiliate. The
Option granted hereunder shall not form any part of the wages or salary of
Participant for purposes of severance pay or termination indemnities,
irrespective of the reason for termination of employment. Under no circumstances
shall any person ceasing to be an employee of the Company or any Affiliate be
entitled to any compensation for any loss of any right or benefit under the
Agreement or Plan which such employee might otherwise have enjoyed but for
termination of employment, whether such compensation is claimed by way of
damages for wrongful or unfair dismissal, breach of contract or otherwise. By
participating in the Plan, Participant shall be deemed to have accepted all the
conditions of the Plan and the Agreement and the terms and conditions of any
rules and regulations adopted by the Committee and shall be fully bound thereby.

(f) Governing Law. The validity, construction and effect of the Plan and the
Agreement, and any rules and regulations relating to the Plan and the Agreement,
shall be determined in accordance with the internal laws, and not the law of
conflicts, of the State of Delaware. Participant hereby submits to the
nonexclusive jurisdiction and venue of the federal or state courts of Delaware
to resolve any and all issues that may arise out of or relate to the Plan or the
Agreement.

(g) Severability. If any provision of the Agreement is or becomes or is deemed
to be invalid, illegal or unenforceable in any jurisdiction or would disqualify
the Agreement under any law deemed applicable by the Committee, such provision
shall be construed or deemed amended to conform to applicable laws, or if it
cannot be so construed or deemed amended without, in the determination of the
Committee, materially altering the purpose or intent of the Plan or the
Agreement, such provision shall be stricken as to such jurisdiction or the
Agreement, and the remainder of the Agreement shall remain in full force and
effect.

(h) No Trust or Fund Created. Participant shall have no right, title, or
interest whatsoever in or to any investments that the Company, its Subsidiaries,
and/or its Affiliates may make to aid it in meeting its obligations under the
Plan. Neither the Plan nor the Agreement shall create or be construed to create
a trust or separate fund of any kind or a fiduciary relationship between the
Company or any Affiliate and Participant or any other Person.

(i) Headings. Headings are given to the Sections and subsections of the
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Agreement or any provision thereof.

(j) Conditions Precedent to Issuance of Shares. Shares shall not be issued
pursuant to the exercise of the Option unless such exercise and the issuance and
delivery of the applicable Shares pursuant thereto shall comply with all
relevant provisions of law, including, without limitation, the Securities Act of
1933, as amended, the Securities Exchange Act of 1934, as amended, the rules and
regulations promulgated thereunder, the requirements of any applicable Stock
Exchange and the Delaware General Corporation Law. As a condition to the
exercise of the Option, the Company may require that the person exercising or
paying the purchase price represent and warrant that the Shares are being
purchased only for investment and without any present intention to sell or
distribute such Shares if, in the opinion of counsel for the Company, such a
representation and warranty is required by law.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Participant have executed this Agreement on
the date set forth in the first paragraph.

 

THE MOSAIC COMPANY By:  

 

Name:  

 

Title:  

 

PARTICIPANT

 

Name:  

 

 

6